DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. As per the remarks of 10/27/2021, claims 1-18 ae amended; claims 19-26 are newly added. As per a brief interview with applicant, examiner requested a terminal disclaimer that would help advent prosecution. Applicant’s attorney agreed, after verifying with applicant, to file a terminal disclaimer. An electronic terminal disclaimer has been filed. The previous rejections to claim have been withdrawn since a terminal disclaimer has been filed to overcome the non-statutory double patenting rejections, the only rejections left in the office.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,141,770 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-26 are allowed.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 11 and 24 limitations: “… an inductive charging coil, a coil drive circuit electrically coupled to the inductive charging coil, wherein the coil drive circuit provides power to the inductive charging coil by switching a voltage input to the inductive charging coil at an operating frequency … wherein the second mode of operation comprises: receiving, using the current detection circuit, a second communication from the inductive charging receiver of the electronic device, wherein the second communication is based on the second protocol, transmitting, by modulating the operating frequency with the coil drive circuit, a frequency-modulated third communication to the inductive charging receiver of the electronic device, wherein the frequency-modulated third communication is based on the second protocol, and regulating power delivered to the battery of the electronic device in response to the received second communication …” in combination with the remaining claim elements as set forth in Claims 1, 11, 24 and depending claims 2-10,19-22; 12-18, 23 and  25-26 respectively.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859